Warren E. Burger: -- is next in number 70-73, Miller against California. Mr. Marks, you may proceed.
Burton Marks: Mr. Chief Justice, may it please the Court. Purpose of my argument to which eventually I hope will tie-in with the questions which are raised on the certiorari, I am going to make some statements which may sound as if they are pejorative or demeaning, they are not so intended. I express them merely as a statement of what I have experienced in the defense of obscenity cases. My first observation is that, as far as I can tell, probably, no member of this Court has gauged either the prosecution or the defense of an obscenity case where you are required to deal with the various rules of law and procedure which have set forth – set by this Court concerning the handling of such a case. Therefore, it's somewhat equivalent as my wife used to say, “You can understand that I have a lot of pain when I have a child, but you will never experience it.” There is a lot of pain in the trial in trying to work out the rules which have been established by this Court. The second proposition is that this Court has expressed or perhaps not expressed, but vocalized the assumption that lower courts and lower judges, both State and Federal, will obey the mandates of this Court when it comes to deciding on obscenity case. This case is an illustration of the fact that such an assumption is totally false and is an illustration of what, in my opinion, is a immutable proposition that when you are dealing with obscenity or dealing with pornography that for the most part it is a visceral turn off to the majority of the courts and which you in front off. And thus you may, as in this case present un-controvertible proof, uncontested proof that the material is protected. Un-controverted proof and irrevocable proof that there has been a prior judicial decision as it was in this case, uncontested by the state that the material was constitutionally protected and that nevertheless the defendant must endure what in this case case was a seven-week trial plus some other various procedural propositions which I will outline. And I think this might also illustrate, why this Court, I think, was absolutely wrong in Harris v. Younger or Younger v. Harris and its progeny in holding that one criminal prosecution is not any type of a hardship upon a defendant at least in the area of obscenity because the criminal and it might also illustrate the fact, something that I am going to urge to this Court, that there should be an attempt to delineate the difference between an obscenity prosecution and a prosecution under the ordinary rules of criminal procedure because they do not jibe and for the past 10 or 15 years since Roth courts have been trying to tear or take the obscenity issues and weave them and fold them into the area or environment of a criminal trial. And the rules of criminal procedure just do not meet the issues. A suggestion is going to be then if my analysis is correct that this Court must faction some procedural rules for the conduct of obscenity cases along the lines of Mapp versus Ohio because as this Court well know there has been a total chaos in this area. Now, the first proposition that I have with respect to the rules laid down by this court is that there is a new irreconcilable conflict between the decisions of this Court. Irreconcilable in the sense that they are logically inconsistent, however, one court pointed up and I have not been able to find the case, that logic is the dominion and not the master of the law. So, we can avoid that little proposition that perhaps this Court has been logically inconsistent because it really doesn't matter if we can fashion some rules where we can handle what we are doing.
William O. Douglas: You are talking about Redrup decision?
Burton Marks: I am talking about Roth versus Stanley and round in the circle, back to Reidel and perhaps a little shaking of Redrup, a pinch of Redrup just to give us some, perhaps give defense attorneys a taste of heaven, again we get a Redrup decision. I am assuming for the purpose of this particular case that we don't have a Redrup issue because presumably this Court would decide this case on its easiest merits and that is, it's constitutionally protected as a matter of law. What we have here, in fact, is a very interesting proposition. Mr. Miller as the evidence somewhat points out, is president of incorporation which sends out advertising brochures. The sender of the brochures or the place where the mailings originate was Cavina, which is in the county of Los Angeles. In the county of Orange which is the neighboring county, a prosecution was commenced in addition to this prosecution for violation of Section 311.2 for the brochures which are illustrated history of pornography, sex orgies illustrated in the book entitled “Man/Woman.” There were several prosecutions --
William O. Douglas: (Inaudible) any exhibits in this case?
Burton Marks: I believe they have been setup. These exhibits were -- and are described if you please in the opinion of Judge Arguelles in the Los Angeles Municipal Court in East Lost Angeles area. His description of what the material contained is at page 18 of the reporter's transcript and it repeats what -- essentially what responded his trying to hoist upon this Court that there were picture of, if you please, cunnilingus or oral copulation, sodomy, oral intercourse between a man and a woman. In fact, these particular pictures are drawings, artistic seems be irrelevant. The fact that some of them are copies of fresckles or frescoes which come from Indian art, Japanese art, also seems to be irrelevant since it becomes the job of the jury to determine under certain rules laid down whether or not they are “obscene or not obscene.” And also the job apparently of some experts to determine whether the average person looking at the pictures as they come to them through the mail, the average, a non-consenting adult, let's assume that that's the class we are talking about, that the average non-consenting adult upon seeing these pictures will have an immediate appeal to his prurient interest because of this exhibition. It doesn't seem to follow, there does not seem to be much empirical evidence and I have a red light.
Warren E. Burger: We will resume in the morning, counsel.